Citation Nr: 1419236	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of the right hand.

2. Entitlement to service connection for arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that new and material evidence had not been submitted sufficient to reopen these claims.  A hearing was held before the undersigned Veterans Law Judge at the RO in August 2013.  These issues were reopened and remanded for further development in a December 2013 Board decision, and now return before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of increased rating for the Veteran's service connected finger amputation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran's arthritis of the hand is etiologically related to a disease, injury, or event in service.

2. The preponderance of the evidence is against finding that the Veteran's arthritis of the back is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. Arthritis of the hand was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. Arthritis of the back was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claim in December 2013, so that the Veteran might be provided with VA examinations with opinions as to the etiologies of his disabilities.  As noted in further detail below, the Veteran was examined in January 2014.  The Veteran's claims were readjudicated in a February 2014 Supplemental Statement of the Case (SSOC). As such, there is compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2010 and December 2013, as well as a prior Board remand in December 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding available relevant medical records that have not been associated with the Veteran's claims file.  There are some private treatment records associated with the Veteran's claims file.  A statement is of record from the Veteran apparently to his primary care provider listing all the doctors he has received treatment at since his separation from service.  However, the Veteran noted in his August 2013 hearing testimony that he had already tried to get records from his past providers, and was unable to do so.  Nevertheless, the Veteran was provided with release forms in December 2013 and asked to return those with the names and addresses of health care providers so an attempt could be made to associate those records with the Veteran's claims file, and he failed to return releases for any private providers.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available medical records have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA examinations in  January 2014, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the  hearing, the VLJ noted the issues on appeal.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  As noted above, the Veteran did mention some medical evidence that had not been associated with the claims file, however, he also indicated that this medical evidence was not available.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran contends that service connection is warranted for arthritis of the hand and the back.  Specifically, the Veteran indicates that he has both of these disabilities as the result of an accident he sustained in service which caused a partial amputation of his right ring finger.  For the below reasons, the Board will deny these claims.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2013).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because there is no medical evidence of record showing that arthritis of the hands or of the back were medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for arthritis of the right hand.  In this regard, the preponderance of the medical evidence of record shows that the Veteran's hand arthritis is not related to service, to include the injury that resulted in a partial finger amputation.  The Board notes that there is no question that the Veteran was in an accident in service in which he was dragged several feet by his ring finger, which resulted in a partial amputation of his finger, and for which the Veteran is service connected.  However, the greater weight of evidence is against finding that his current right hand arthritis is related to service or this incident.  The Veteran was hospitalized in service for a month for his right ring finger amputation; however, the is no indication of arthritis in his head during service or for decades after service.  The earliest evidence of record showing treatment for arthritis is from 2001, 42 years after the Veteran's separation from service.  However, none of the Veteran's treatment records, private or VA, contain clinical findings relating his hand arthritis specifically to service, to include the injury that resulted in amputation or the actual amputation.  A letter from a private physician indicates that he treated the Veteran from 2001 to 2010 for osteoarthritis, though he does not specify the joint or joints involved, and he does not provide any etiology for this arthritis.

On VA examination of May 2002, the Veteran was noted to be status post right fourth digit amputation, with decreased dexterity and strength of the grip, however, no arthritis of the hand was noted upon X-ray.

The only medical examination offering an etiology opinion as to the Veteran's hand is a VA examination dated January 2014.  After a thorough review of the Veteran's claims file and a thorough examination, the Veteran was diagnosed with bilateral hand arthritis, unrelated to service.  In support of this examination, the examiner indicated that the Veteran had osteoarthritis of both hands which was consistent with his age.  The examiner further indicated that there is no medical evidence that the amputation of the right ring finger caused or contributed to his osteoarthritis.

The only medical evidence of record indicating a possibility of the Veteran's back arthritis being related to service is a letter from a nurse practitioner (NP) who has treated the Veteran, which was originally dated in August 2013 and was resubmitted in December 2013.  The NP noted the Veteran's accident in service in which he was dragged some distance by his ring finger.  She stated that, as a result of that traumatic incident, the Veteran had loss of function to his dominant hand, as well as pain in the hand, and weakness in the remaining digits; X-rays showed osteoarthritis or uric acid crystal deposits(gout).  She also stated that it is well accepted that trauma to bones and joints results in arthritis and pain in later life.  

While the Board has considered this letter, the Board notes that the examiner's comments fall short of offering an opinion as to the likelihood of a relationship between the in-service injury and current arthritis of the hand, instead only generally stating that trauma to bones and joints results in arthritis.  While it is clear that the examiner intended to imply a relationship, the  Board notes that where she had originally stated that the Veteran was hospitalized for his service connected right hand disability for one month, she apparently crossed part of that language and instead wrote that the Veteran was hospitalized for one year.  In fact the Veteran's service treatment records clearly show that the Veteran was hospitalized for only one month, so it does not appear that the examiner properly reviewed the Veteran's claims file, or that the examiner had an accurate picture of the nature and severity of the original injury.  Further, while she appears to be indicating that the Veteran's hand arthritis is related to trauma to his back in service, the Board notes that she also pointed out, in a December 2013 treatment record, that there was no evidence of migratory polyarthritis.  Based on a lack of indication of full review of the Veteran's claims file, and a lack of supporting medical evidence, the Board finds this opinion of limited probative value.

The Veteran is competent to testify, as he has in his August 2013 hearing testimony, that he has had hand pain since service, and the Board does not dispute the fact that the Veteran has hand pain.  However, while the Veteran is competent to testify to certain symptomatology, such as hand pain he experienced in service and post service, a diagnosis of arthritis, or finding an etiological relationship between the Veteran's current hand arthritis and his in-service injury, is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical evidence of record, particularly the Veteran's most recent VA examination, to be far more probative as to the question of whether any current arthritis diagnosis is related to service.

Therefore, considering there is no evidence of hand arthritis in service or for over 42 years after his separation from service, and considering the preponderance of the medical etiology evidence of record indicates that the Veteran's current hand arthritis is not related to service, and considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for arthritis of the hand.

Further, taking into account all relevant evidence, the Board finds that service connection is not warranted for arthritis of the back.  In this regard, the preponderance of the medical evidence of record shows that the Veteran's back arthritis is not related to service.  In the same October 1957 incident in which the Veteran injured his finger resulting in a partial amputation, the Veteran reported back pain.  X-rays of the Veteran's spine at that time were completely normal.  The Veteran was prescribed heat and massage for back pain, and while the Veteran was hospitalized for his finger injury for a month, there is no further indication of any other back problem after a week of hospitalization.  The Veteran's subsequent service treatment records show no further complaints of, or treatment for, any back disability.

Subsequent to service, the earliest evidence of record showing treatment for arthritis is from 2001, 42 years after the Veteran's separation from service.  However, none of the Veteran's treatment records, private or VA, relate this back arthritis specifically to service.  A letter from a private physician indicates that he treated the Veteran from 2001 to 2010 for osteoarthritis, though he does not specify the joint or joints involved, and he does not provide any etiology for this arthritis.

A VA examination dated May 2002 noted that the Veteran reported a past medical history of low back pain with arthritis, however, there was no specific finding of back arthritis at that time.

The only medical examination offering an etiology opinion is a VA examination dated January 2014.  Based on that examination, the Veteran was diagnosed with mild degenerative arthritis of the spine.  After a thorough examination of the Veteran and a thorough review of the Veteran's claims file, the examiner indicated that it was less likely as not that the Veteran's back arthritis was related to service.  In support of this examination, the examiner stated that the Veteran did not sustain any injury to his back in service that would be anticipated to cause the early onset of arthritis or other future back problems.  He also indicated that the degree of arthritis noted in the Veteran's back is actually less than would be anticipated with the Veteran's age.  He further concluded that there was no medical evidence that would indicate that the arthritis of the veteran's back could be caused by his hand injury in service.

The only medical evidence of record indicating a possibility of the Veteran's back arthritis being related to service is a letter from a nurse practitioner (NP) who has treated the Veteran, which was originally dated in August 2013 and was resubmitted in December 2013.  The NP noted the Veteran's accident in service in which he was dragged some distance by his ring finger.  She stated that, as a result of that traumatic incident he has pain and arthritis in shoulders and back.  She also stated that it is well accepted that trauma to bones and joints results in arthritis and pain in later life.  While the Board has considered this opinion, the Board again notes that the examiner has crossed out where she had originally stated that the Veteran was hospitalized for his service connected right hand disability for one month, and instead written that the Veteran was hospitalized for one year.  In fact the Veteran's service treatment records clearly show that the Veteran was hospitalized for only one month, so it does not appear that the examiner properly reviewed the Veteran's claims file or that the examiner had an accurate picture of the nature and severity of the original injury.  For this reason, the Board finds this opinion of limited probative value.

The Veteran is competent to testify, as he has in his August 2013 hearing testimony, that he has had back pain since service.  However, while the Veteran is competent to testify to certain symptomatology, such as back pain he experienced in service and post service, a diagnosis of arthritis, or finding an etiological relationship between back arthritis and service, is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical evidence of record, particularly the Veteran's most recent VA examination, to be far more probative as to the question of whether any current arthritis diagnosis is related to service.

Therefore, considering there is no evidence of back arthritis in service or for over 42 years after his separation from service, and considering the preponderance of the medical etiology evidence of record indicates that the Veteran's current back arthritis is not related to service, and considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for arthritis of the back.

As the preponderance of the evidence of record is against both these claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for arthritis of the right hand or back.



ORDER

Entitlement to service connection for arthritis of the right hand is denied.

Entitlement to service connection for arthritis of the back is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


